Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species IC in the reply filed on 8/17/22 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/17/22 and in a phone call dated 10/7/22.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US PGPub 2019/0198510).
Claim 1:  Kim teaches (Fig. 23) a three-dimensional memory device comprising: an alternating stack of insulating layers (88,90) and electrically conductive layers (80) located over a substrate (22); memory openings (24) (Fig. 9) vertically extending through the alternating stack; and memory opening fill structures located in the memory openings, wherein: each of the memory opening fill structures comprises a vertical semiconductor channel (66) and a memory film [0054]; and the memory film comprises a tunneling dielectric layer (60-64) and a vertical stack of discrete charge storage elements (48) that are vertically spaced apart from each other by lateral protrusion portions (112) of a subset of the insulating layers.  
Claim 2:  Kim teaches (Fig. 23) each of the subset of the insulating layers comprises: an upper lobe portion (upper half of 112) that contacts an outer sidewall of one of the discrete charge storage elements; and a lower lobe portion (lower half of 112) that contacts an outer sidewall of another one of the discrete charge storage elements.  
Claim 3:  Kim teaches (Fig. 23) each of the memory opening fill structures comprise a vertical stack of discrete semiconductor oxide portions (44) [0041] that contact an outer sidewall of a respective one of the discrete charge storage elements.  
Claim 4:  Kim teaches (Fig. 23) the upper lobe portions and the lower lobe portions of the insulating layers contact a respective one of the discrete semiconductor oxide portions.  
Claim 5:  Kim teaches (Fig. 23) a backside blocking dielectric layers (76) located between and contacting a respective one of the electrically conductive layers and a respective one of the semiconductor oxide portions.  
Claim 6:  Kim teaches (Fig. 23) each of the subset of the insulating layers comprises a uniform thickness region (110) having a respective uniform thickness (V1) and adjoined to the upper lobe portion and to the lower lobe portion (upper and lower sections of 112); the upper lobe portion protrudes upward above a horizontal plane including a top surface of the uniform thickness region; and the lower lobe portion protrudes downward below a horizontal plane including a bottom surface of the uniform thickness region.  
Claim 12:  Kim teaches (Fig. 23) the tunneling dielectric layer (60-64) has a straight outer sidewall that vertically extends through levels of the subset of the insulating layers; the lateral protrusion portions (112) of a subset of the insulating layers (80,90) contacts the straight outer sidewall of the tunneling dielectric layer; and the lateral protruding portions of the subset of the insulating layers have convex surfaces that contact a respective concave surface of the vertical stack of discrete charge storage elements.
Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 7, the prior art teaches silicon nitride portions in the discrete charge storage element but does not teach the concentration gradient required by the claim.   Claim 8 depends on claim 7.  Regarding claim 9, the prior art teaches seam formation in silicon oxide insulting layers as a result of the formation process.  Kim’s layers are a void surrounded by an insulating border and do not have the same process and therefore are not combinable.  Claim 10 depends on claim 9.  Regarding claim 11, the prior art cited teaches the insulating layer comprising silicon oxide and having a uniform thickness region. The prior art does not teach the nitrogen doping and gradient within the insulating layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814